2018 WI 97

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2018AP2473-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Ryan P. Thompson, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Ryan P. Thompson,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST THOMPSON

OPINION FILED:          October 16, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                        2018 WI 97
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2017AP2473-D


STATE OF WISCONSIN                           :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Ryan P. Thompson, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
           Complainant,
                                                                OCT 16, 2018
      v.
                                                                   Sheila T. Reiff
                                                                Clerk of Supreme Court
Ryan P. Thompson,

           Respondent.




      ATTORNEY    disciplinary       proceeding.         Attorney's         license

suspended.



      ¶1   PER CURIAM.      We review the report and recommendation

of Referee James W. Mohr, Jr., concluding that Attorney Ryan P.

Thompson   committed   16   counts    of   professional         misconduct        and

recommending the court suspend his law license for 15 months,

order him to pay restitution to one client, A.K., and impose the

costs of this proceeding on him.

      ¶2   Upon   careful   review    of   this     matter,      we    uphold     the
referee's findings of fact and conclusions of law and agree that
                                                                            No.    2017AP2473-D



a 15-month suspension is an appropriate sanction for Attorney

Thompson's misconduct.                 We further agree that Attorney Thompson

should pay restitution to A.K. in the amount of $1,000.                                  We also

find it appropriate to impose the full costs of this proceeding

on Attorney Thompson, which are $7,370.73 as of August 24, 2018.

       ¶3     Attorney       Thompson       was       admitted     to     practice       law   in

Wisconsin in 2006.               He has not previously been professionally

disciplined but his law license was suspended on May 6, 2016,

for    willful      failure       to    cooperate          with   an    Office      of    Lawyer

Regulation (OLR) investigation into the misconduct giving rise

to this matter.            It remains suspended.

       ¶4     On December 20, 2017, the OLR filed a disciplinary

complaint alleging 16 counts of misconduct.                              Attorney Thompson

filed    an       answer    in    which    he        admitted     many     of     the    factual

allegations.         Referee Mohr conducted a hearing on July 10, 2018.

Attorney      Thompson       appeared,       but       elected      not     to    attend       the

hearing.           Before     the       hearing       commenced,        however,        Attorney

Thompson      and     the    OLR       advised       the    referee       that    they     would
stipulate to the discipline recommended in the OLR complaint,

except       for    requested       restitution            for    C.W.,    which        Attorney

Thompson had paid.               The parties stipulated that the restitution

claim on behalf of A.K. could abide by the proof in the record.

The parties additionally contemplated that restitution could be

made    as    a    condition       of    reinstatement.            The     OLR     called      two

witnesses.         The parties waived the opportunity for post-hearing

briefing and the referee issued his report on August 6, 2018.


                                                 2
                                                              No.   2017AP2473-D



      ¶5     No appeal has been filed so we consider this matter

under SCR 22.17(2).1          The facts set forth in this decision are

based on     the referee's factual findings which have not been

shown to be clearly erroneous in any respect.                    The findings

derive, in turn, from the OLR's complaint, Attorney Thompson's

answer, the facts to which the parties stipulated before the

evidentiary hearing, and evidence from the hearing itself.

      Matter of A.K. (Counts 1 & 2)

      ¶6     In 2014, A.K. retained Attorney Thompson and paid him

a   $1,000   retainer.        Shortly   thereafter,     she   elected   not   to

pursue her legal claim.         Since January 2015, A.K. has repeatedly

asked Attorney Thompson to refund the unearned portion of her

advanced fee.      Attorney Thompson failed to provide A.K. with an

invoice, a written notice of intent to remove her funds from

trust, an accounting, to return any unearned portion of her

advanced fees, or to provide an explanation as to why he did not

owe her a refund.

      ¶7     In   September    2015,    A.K.    filed   a   grievance   against
Attorney Thompson with the OLR.                Attorney Thompson failed to

      1
          SCR 22.17(2) provides:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;   and   determine  and   impose  appropriate
      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.




                                        3
                                                      No.   2017AP2473-D



respond and, ultimately, on May 6, 2016, this court issued an

order suspending Attorney Thompson's license to practice law due

to   his     willful   failure    to    cooperate   with    the   OLR's

investigation.

     ¶8     The complaint alleged and the referee concluded that,

based on Attorney Thompson's own admission, by failing to refund

the unearned portion of A.K.'s fees or, in the alternative, to

timely explain to A.K. why she was not due a refund, Attorney

Thompson violated SCR 20:1.16(d)2 (Count 1).

     ¶9     The complaint alleged and the referee concluded that,

by failing to file a written response to OLR's November 17, 2015

letter, Attorney Thompson willfully violated SCRs 22.03(2)3 and

(6),4 enforced via SCR 20:8.4(h)5 (Count 2).

     2
         SCR 20:l.16(d) provides:

          Upon termination of representation, a lawyer
     shall take steps to the extent reasonably practicable
     to protect a client's interests, such as giving
     reasonable notice to the client, allowing time for
     employment of other counsel, surrendering papers and
     property to which the client is entitled and refunding
     any advance payment of fee or expense that has not
     been earned or incurred. The lawyer may retain papers
     relating to the client to the extent permitted by
     other law.
     3
         SCR 22.03(2) provides:

          Upon commencing an investigation, the director
     shall notify the respondent of the matter being
     investigated unless in the opinion of the director the
     investigation of the matter requires otherwise.    The
     respondent shall fully and fairly disclose all facts
     and circumstances pertaining to the alleged misconduct
     within 20 days after being served by ordinary mail a
     request for a written response.      The director may
                                                     (continued)
                                    4
                                                                          No.    2017AP2473-D



       Matter of C.W. (Counts 3-8)

       ¶10    In     November     2014,       C.W.    hired     Attorney        Thompson   to

represent      her    in   an    employment         matter.         She   signed    a   legal

services agreement and paid Attorney Thompson a $2,500 advance

fee.       Attorney Thompson told C.W. he would file a claim alleging

a violation of the Wisconsin Family Medical Leave Act (FMLA) and

a disability discrimination claim on her behalf.

       ¶11    On     December     12,    2014,       Attorney       Thompson     duly   filed

C.W.'s state FMLA complaint with the Wisconsin Department of

Workforce and Development.                On February 18, 2015, the complaint

was denied.           Attorney Thompson did not appeal and, in March

2015, the case was closed.

       ¶12    After     her     state        FMLA    claim    was      denied,      Attorney

Thompson      told    C.W.      that    he    would    file     a    federal     disability

discrimination and federal FMLA claim on her behalf.                               He failed


       allow additional time to respond.     Following receipt
       of the response, the director may conduct further
       investigation and may compel the respondent to answer
       questions,   furnish   documents,   and   present   any
       information deemed relevant to the investigation.
       4
       SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
       5
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                               5
                                                                           No.     2017AP2473-D



to file any other claims on C.W.'s behalf within the statutory

period allowed to pursue those claims and he did not inform C.W.

he would not file any additional claims on her behalf.

    ¶13    Subsequently, C.W. made numerous telephone calls to

Attorney     Thompson       and     sent     him     emails         and    text      messages

requesting      information         regarding        the       status      of     her     case.

Attorney Thompson failed to respond.

    ¶14    On     May     6,       2016,     this        court      suspended        Attorney

Thompson's law license based on his failure to cooperate with

the A.K. investigation.              Attorney Thompson did not advise C.W.

of his suspension.

    ¶15    On July 22, 2016, C.W. terminated Attorney Thompson's

representation     of    her       and   requested        a    copy   of    her     file,    an

accounting, and a refund of unearned fees.                            Attorney Thompson

failed to respond.

    ¶16    C.W.      hired     another      attorney          who   contacted        Attorney

Thompson on September 7, 2016, requesting a copy of C.W.'s file

and a refund of her advanced fee.                    Attorney Thompson failed to
respond.      C.W.      eventually         filed    a     grievance        with     the     OLR.

Attorney Thompson failed to respond to the OLR inquiries as

well.

    ¶17    At some point thereafter, Attorney Thompson apparently

provided   C.W.      with      a   refund.          The       parties      agree     that    no

restitution is warranted in this matter.

    ¶18    The    complaint         alleged        and    the    record      supports       the

conclusion that, after dismissal of C.W.'s Wisconsin FMLA claim,


                                             6
                                                             No.    2017AP2473-D



by failing to file any other claims on C.W.'s behalf, Attorney

Thompson violated SCR 20:1.3 (Count 3).6

      ¶19   The complaint alleged and the referee concluded that

by failing to communicate with C.W. about the status of her

claims, and failing to respond to C.W.'s reasonable requests for

information,    Attorney   Thompson       violated   SCR   20:1.4(a)(3)7    and

(4)8 (Count 4).

      ¶20   The complaint alleged and the referee concluded that

by failing to provide C.W. with a written accounting following

her   request     for   one,   Attorney       Thompson     violated     former

SCR 20:l.15(d)(2) and current SCR 20:l.15(e)(2)9 (Count 5).



      6
       It appears the referee inadvertently failed to formally
conclude, as a matter of law, that Attorney Thompson violated
SCR 20:1.3 (Count 3), see Report at 8.   However, the referee's
narrative and    undisputed factual findings (that     Attorney
Thompson failed to file an appeal from C.W.'s state FMLA matter
and did not file any other claims on C.W.'s behalf) support the
conclusion.   We independently conclude that Attorney Thompson
committed the misconduct alleged in Count 3 of the OLR
complaint, and note than even if this count were to be
dismissed, it would not alter our analysis or the discipline we
impose today.

     SCR 20:1.3 provides:   "A lawyer shall act with reasonable
diligence and promptness in representing a client."
      7
       SCR 20:1.4(a)(3) provides:     "A lawyer shall keep                  the
client reasonably informed about the status of the matter."
      8
       SCR 20:l.4(a)(4) provides: "A lawyer shall promptly comply
with reasonable requests by the client for information."
      9
       Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule."      See S.
Ct. Order 14-07, (issued Apr. 4, 2016, eff. July 1, 2016).

                                                                   (continued)
                                      7
                                                     No.   2017AP2473-D



       ¶21    The complaint alleged and the referee concluded that

by failing to refund the unearned portion of C.W.'s fee or,

alternatively, to timely explain why she was not due a refund;

by failing to provide C.W. or her counsel with the contents of

her file; and by failing to notify C.W. that he was closing his

private practice, Attorney Thompson in each instance violated

SCR 20:l.16(d) (Count 6).

       ¶22    The complaint alleged and the referee concluded that

by failing to notify C.W. of the May 6, 2016 suspension of his

license to practice law and that she should seek legal advice

from         another    attorney,    Attorney   Thompson     violated

SCR 22.26(l)(a) and (b),10 enforced via SCR 20:8.4(f)11 (Count 7).




     Former     SCR    20:1.15(d)(2)     was     renumbered as
SCR 20:1.15(e)(2).   The text of the rule was not changed and
provides:   "Upon final distribution of any trust property or
upon request by the client or a 3rd party having an ownership
interest in the property, the lawyer shall promptly render a
full written accounting regarding the property."
       10
            SCR 22.26(1) provides:

            On or before the effective date of license
       suspension or revocation, an attorney whose license is
       suspended or revoked shall do all of the following:

            (a) Notify by certified mail all clients being
       represented in pending matters of the suspension or
       revocation and of the attorney's consequent inability
       to act as an attorney following the effective date of
       the suspension or revocation.

            (b) Advise the clients to seek legal advice of
       their choice elsewhere.


                                     8
                                                     No.    2017AP2473-D



    ¶23   The complaint alleged and the referee concluded that

by failing to file a written response to the OLR's November 23,

2016 letter, Attorney Thompson willfully violated SCR 22.03(2)

and (6), enforced via SCR 20:8.4(h) (Count 8).

    Matter of L.R. (Counts 9-11)

    ¶24   In June 2015 L.R. hired Attorney Thompson to defend

him in a civil matter.    L.R. signed a retainer agreement and

paid Attorney Thompson a $2,500 advance fee.       On May 6, 2016,

this court suspended Attorney Thompson's law license so Attorney

Thompson was unable to proceed with L.R.'s matter.

    ¶25   Between June 3, 2016 and October 31, 2016, L.R. spoke

with and wrote Attorney Thompson several times requesting an

accounting and refund of the unearned portion of his $2,500

advance fee.   Attorney Thompson failed to provide L.R. with an

invoice, an accounting, or refund of any unearned fees.

    ¶26   On November 15, 2016, L.R. filed a grievance with the

OLR seeking a refund of at least $1,750.         In an email dated

December 14, 2016, Attorney Thompson acknowledged to the OLR
that he owed L.R. both an accounting and a refund.         In an email

to L.R. dated February 23, 2017, Attorney Thompson stated he

owed L.R. a refund of $1,000 but failed to provide L.R. with an

invoice or a refund.



    11
       SCR 20:8.4(f) provides:   "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                9
                                                                         No.    2017AP2473-D



       ¶27    On May 17, 2017, L.R. filed a request for arbitration

of his fee dispute with the State Bar of Wisconsin.                            On July 21,

2017, pursuant to a mediation agreement, L.R. received a $1,000

refund from Attorney Thompson.                 Attorney Thompson never provided

L.R.     with      a    written     invoice,       a    billing   statement,        or    an

accounting.

       ¶28    The complaint alleged and the referee concluded that,

by failing to provide L.R. with a written accounting upon his

request, Attorney Thompson violated former SCR 20:l.15(d)(2) and

current SCR 20:l.15(e)(2) (Count 9).

       ¶29    The complaint alleged and the referee concluded that,

by failing, upon termination of the representation, to properly

refund       the       unearned     portion    of       L.R.'s    fees     or,     in    the

alternative, to timely explain why he was not due a refund,

Attorney Thompson violated SCR 20:l.16(d) (Count 10).

       ¶30    The complaint alleged and the referee concluded that,

by willfully failing to file a written response to the OLR's

December        23,       2016      letter,        Attorney       Thompson        violated
SCR 22.03(2) and (6), enforced via SCR 20:8.4(h) (Count 11).

       Practicing after Suspension (Counts 12-16)

       ¶31    When Attorney Thompson was suspended by this court on

May    6,    2016,       he   was   employed       as   an   in-house      attorney      for

Heartland Business Systems LLC (Heartland).                         He continued to

work for them after the suspension, holding himself out - both

to Heartland and to others - as an attorney licensed to practice

law in Wisconsin.


                                              10
                                                                     No.        2017AP2473-D



       ¶32    Attorney Thompson later admitted to the OLR that he

had been practicing law between May 2016 and at least November

2016   and    retained      the   title    of    General      Counsel.            Attorney

Thompson      made    numerous       misrepresentations        to    the         OLR    when

discussing his suspension, including:

      That   he     told   the   President      and   Vice    President           of

       Heartland's parent company that his license had been

       suspended;

      That   when    he    informed    Heartland      of   his     suspension,

       they    restricted      his     signing    authority         and    caused

       Heartland to begin looking for another attorney;

      That the Vice President took over the handling of all

       contract matters until another attorney was hired;

      That the Vice President began to supervise a legal

       assistant for all law-related work;

      That    Attorney     Thompson      did    not   supervise          the     new

       attorney's legal work;

      That after Attorney Thompson informed Heartland of his
       suspension,     he    stopped    practicing      law    on    behalf        of

       Heartland; and

      That Attorney Thompson changed his title from General

       Counsel to Chief Operating Officer, Compliance Leader

       and Privacy Officer.

       ¶33    The    referee   found    that,    in    fact,      Heartland        had   no

knowledge of Attorney Thompson's suspension until April 27, 2017

and during that time, he was still providing what the company
would consider legal services and legal advice.                            The referee
                                          11
                                                            No.   2017AP2473-D



further    found    that    had   Heartland   known   of    his   May    2016

suspension, Attorney Thompson would have been terminated.12

     ¶34    The complaint alleged and the referee concluded that

by practicing law in Wisconsin at a time when his license to

practice    law    was   suspended,   Attorney   Thompson    violated    SCRs

22.26(2)13 and 23.02(1),14 enforced via SCR 20:8.4(f) (Count 12).

     ¶35    The complaint alleged and the referee concluded that,

by using the title General Counsel and otherwise holding himself

out as a licensed attorney while employed in Wisconsin at a time

when his license to practice law in Wisconsin was suspended,

     12
       He was eventually terminated on August 7, 2017, in part
because he lied to the company about his license suspension.
     13
          SCR 22.26(2) provides:

          An attorney whose license to practice law is
     suspended or revoked or who is suspended from the
     practice of law may not engage in this state in the
     practice of law or in any law work activity
     customarily done by law students, law clerks, or other
     paralegal personnel, except that the attorney may
     engage in law related work in this state for a
     commercial employer itself not engaged in the practice
     of law.
     14
          SCR 23.02(1) provides:

          A person who is duly licensed to practice law in
     this state by the Wisconsin Supreme Court and who is
     an active member of the State Bar of Wisconsin may
     practice law in Wisconsin.    No person may engage in
     the practice of law in Wisconsin, or attempt to do so,
     or make a representation that he or she is authorized
     to do so, unless the person is currently licensed to
     practice law in Wisconsin by the Wisconsin Supreme
     court is an active member of the State Bar of
     Wisconsin.


                                      12
                                                                       No.   2017AP2473-D



Attorney        Thompson       violated     SCR        23.02(3),15      enforced       via

SCR 20:8.4(f) (Count 13).

       ¶36     The complaint alleged and the referee concluded that,

by   engaging        in   a   dishonest   and     deceitful      course      of   conduct

related to the status of his license to practice law and his

ability to act as legal counsel for Heartland, which included

material misrepresentations and omissions in his interactions

with Heartland, Attorney Thompson violated SCR 20:8.4(c)16 (Count

14).

       ¶37     The complaint alleged and the referee concluded that,

by failing to file a written response to the OLR's March 23,

2017        letter    until     September        18,    2017,    Attorney         Thompson

willfully        violated       SCR   22.03(2)         and      (6),    enforced       via

SCR 20:8.4(h) (Count 15).

       15
            SCR 23.02(3) provides:

            Except as permitted by SCR 10.03(4), only a
       person who is currently licensed to practice law in
       Wisconsin and who is an active member of the State Bar
       of Wisconsin may represent himself or herself to the
       public using the words attorney at law, lawyer,
       solicitor, counselor, attorney and counselor, proctor,
       law, law office, or other equivalent words in
       connection with his or her name or any sign,
       advertisement, business card, letterhead, circular,
       notice, or other writing, document or design, the
       evident purpose of which is to induce others to
       believe or understand the person to be authorized to
       practice law in this state or otherwise qualified to
       provide professional legal services or advice.
       16
       SCR 20:8.4(c) provides: "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                            13
                                                                        No.    2017AP2473-D



      ¶38    Finally,       the    complaint          alleged     and     the        referee

concluded that, by making misrepresentations to the OLR during

the   course    of   its    investigations,           Attorney    Thompson         violated

SCR 22.03(6), enforced via SCR 20:8.4(h) (Count 16).

      ¶39    With     respect      to     the    appropriate        discipline,            the

parties stipulated before the evidentiary hearing that a one-

year suspension of Attorney Thompson's license to practice law

was   appropriate,         together       with    restitution       to        A.K.    as    a

condition of any future reinstatement.

      ¶40    The     referee      was     troubled      by      Attorney       Thompson's

misconduct,     particularly        his    blatant      disregard        of    a     supreme

court order and his misrepresentations to the OLR.                            In reaching

an independent recommendation regarding discipline, the referee

deemed      instructive      In    re     Disciplinary          Proceedings          Against

Rostollan, 2018 WI 38, 381 Wis. 2d 5, 911 N.W.2d 112.                              Attorney

Rostollan, who had no prior disciplinary history, was suspended

for failure to cooperate in an OLR investigation.                             He was then

suspended for two years for failing to properly document advance
fees; making misrepresentations to a federal bankruptcy court;

failure to hold fees in trust; failure to cooperate with an OLR

investigation; failure to keep a client properly informed; and

practicing     after    suspension.             The   referee     acknowledged          that

Attorney Rostollan's conduct was more egregious than that of

Attorney Thompson, but noted, correctly, that many of the same

elements are present.

      ¶41    The referee was also informed by In re Disciplinary
Proceedings Against Ruppelt, 2017 WI 80, 377 Wis. 2d 441, 898
                                           14
                                                                        No.     2017AP2473-D



N.W.2d 473        where    the    attorney         stipulated      to    16    counts     of

misconduct and a one-year suspension for failure to hold client

money in trust; dishonest billing practices; dishonesty toward

the OLR in its investigation; failure to properly communicate

with a client; and false statements to a tribunal.                             There, the

referee opted to recommend a 15-month suspension, which this

court imposed.            The referee observed that Attorney Thompson's

case also involved "troublesome conduct toward at least three

(3) clients" and determined that here, a 15-month suspension is

needed.

       ¶42   This court will adopt the referee's findings of fact

unless    they      are   clearly      erroneous.        Conclusions          of   law   are

reviewed de novo.            See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                               The

court may impose whatever sanction it sees fit, regardless of

the    referee's          recommendation.             See     In    re        Disciplinary

Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660
N.W.2d 686.
       ¶43   We      adopt       the    referee's        findings        of     fact     and

conclusions of law that Attorney Thompson violated the supreme

court rules as set forth above.                      We further agree with the

referee      that    a    15-month       suspension      of     Attorney       Thompson's

license to practice law in Wisconsin is a more appropriate level

of    discipline      than    the      12-month     suspension      proposed        by   the

parties.       We    agree    with      the    referee      that   Attorney        Thompson

should be required to pay restitution to A.K.                            We impose this
obligation on Attorney Thompson now.                   It is not our practice to
                                              15
                                                                   No.   2017AP2473-D



defer imposition of a restitution award.17                  Finally, we deem it

appropriate, as is our usual custom, to impose the full costs of

this disciplinary proceeding on Attorney Thompson.

      ¶44   IT IS ORDERED that the license of Ryan P. Thompson to

practice    law    in    Wisconsin    is    suspended   for    a    period    of   15

months, effective the date of this order.

      ¶45   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Ryan P. Thompson shall pay restitution to A.K. in

the amount of $1,000.

      ¶46   IT IS FURTHER ORDERED that within 60 days of the date

of this order Ryan P. Thompson shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $7,370.73 as

of August 24, 2018.

      ¶47   IT IS FURTHER ORDERED that restitution shall be paid

before the payment of costs to the Office of Lawyer Regulation.

      ¶48   IT IS FURTHER ORDERED that, to the extent that he has

not already done so, Ryan P. Thompson shall comply with the

provisions of SCR 22.26 concerning the duties of a person whose
license to practice law in Wisconsin has been suspended.

      ¶49   IT IS FURTHER ORDERED that the temporary suspension of

Ryan P. Thompson's license to practice law in Wisconsin, which

was   imposed     on    May   6,   2016,   due   to   his   willful      failure   to




      17
       To the extent Attorney Thompson is unable to pay
restitution and costs now, he may contact the OLR and request a
repayment plan.


                                           16
                                                      No.    2017AP2473-D



cooperate with the Office of Lawyer Regulation's investigation

is lifted.

    ¶50   IT    IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.              See

SCR 22.28(3).




                                  17
    No.   2017AP2473-D




1